              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:04-cr-00064-MR-WCM-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )            ORDER
                                 )
KEVIN CHRISTOPHER MAKERSON, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court upon the Defendant’s pro se

“Motion for Imposition of a New Sentence under the First Step Act” [Doc.

105], as supplemented by the Federal Defender [Doc. 110], and the

Government’s “Response Consenting to a Reduction in Sentence under the

First Step Act” [Doc. 111].

I.    BACKGROUND

      Between 2001 and 2003, the Defendant Kevin Christopher Makerson

participated in a drug-trafficking conspiracy that operated in Rutherford

County and involved the distribution of large quantities of crack cocaine.

[See Doc. 108: PSR at ¶¶ 7-10, 12, 14-15, 17-18]. The Defendant received




     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 1 of 8
kilogram-quantities of crack cocaine and supplied crack cocaine to at least

seven other members of the conspiracy. [Id. at ¶¶ 14, 17-18].

      A federal grand jury indicted the Defendant, charging him with one

count of conspiracy to possess with intent to distribute at least 50 grams of

crack cocaine, in violation of 21 U.S.C. §§ 841 and 846, and three counts of

possession with intent to distribute at least 5 grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1). [Doc. 1 at 1-2]. The Government filed an

information pursuant to 21 U.S.C. § 851, notifying the Defendant that it

intended to seek an enhanced penalty under 21 U.S.C. § 841(b)(1)(A)

because the Defendant had previously been convicted of a felony drug

offense. [Doc. 2]. The Defendant entered into a written plea agreement with

the Government and pleaded guilty to one of the substantive drug-trafficking

offenses. [Doc. 30 at ¶ 1]. This Court sentenced the Defendant to 90

months’ imprisonment, to be followed by eight years of supervised release.

[Doc. 45 at 2-3].

      The Defendant served his custodial sentence, and his supervised

release commenced in June of 2010. [See Doc. 86 at 1]. In April of 2017,

the Defendant’s supervising probation officer filed a petition seeking the

revocation of the Defendant’s supervised release. [Id.]. The probation officer

alleged that between May and June of 2015, the Defendant committed


                                      2

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 2 of 8
multiple new offenses, including conspiracy to possess with intent to

distribute crack cocaine and possession with intent to distribute crack

cocaine.    [Id.].   The probation officer also alleged that the Defendant

possessed a Schedule IV controlled substance in August of 2016. [Id. at 2].

The probation officer noted that the alleged violation of the conditions of

supervised release was a Grade A violation and that the Sentencing

Guidelines policy statement, U.S.S.G. § 7B1.4(a), recommended a sentence

of between 30 and 37 months in prison based on the Defendant’s criminal

history category (CHC) of III. [Id. at 5].

      Related to the conduct underlying the first alleged violation of the

conditions of the Defendant’s supervised release, a federal grand jury

indicted the Defendant and charged him with one count of conspiracy to

possess with intent to distribute crack cocaine, in violation of 21 U.S.C. §§

841(a)(1) and 846; and two counts of possession with intent to distribute

crack cocaine, 21 U.S.C. § 841(a)(1). [Criminal Case No. 1:17-cr-59, Doc.

1]. The Defendant entered into a written plea agreement to plead guilty to

one of the substantive drug-trafficking offenses in exchange for the

Government dismissing the conspiracy and second substantive drug-

trafficking charges. [Id., Doc. 16].




                                        3

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 3 of 8
      In August of 2017, this Court revoked the Defendant’s supervised

release in his original criminal case and sentenced him to 30 months’

imprisonment, to be served consecutively to any sentence imposed in

Criminal Case No. 1:17-cr-59. [Doc. 94].             Two months later, this Court

sentenced Makerson to 46 months’ imprisonment in Criminal Case No. 1:17-

cr-59, again stating that the sentences would run consecutively. [Criminal

Case No. 1:14-cr-59, Doc. 28].

      The Defendant now moves for a reduction of his sentence under

Section 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194 (2018). [Docs. 105, 110].

II.   DISCUSSION

      Section 404 of the First Step Act of 2018 gives retroactive effect to the

changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010. 1

Section 404(a) defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 . . . that was committed before August

3, 2010.” 132 Stat. at 5222. Section 404(b) then provides that “[a] court that




1 The Fair Sentencing Act of 2010, Pub. L. No. 111-220, increased the quantity of cocaine
base required to trigger the enhanced penalties of Section 841, by raising the (b)(1)(A)
threshold from “50 grams” to “280 grams” and the (b)(1)(B) threshold from “5 grams” to
“28 grams.”
                                           4

      Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 4 of 8
imposed a sentence for a covered offense may . . . impose a reduced

sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010 . . . were in

effect at the time the covered offense was committed.”       Id. A defendant

serving a term of imprisonment for violation of the terms of his supervised

release may be eligible for a reduction of his revocation sentence if his

original conviction falls within the First Step Act’s definition of a “covered

offense.” United States v. Venable, 943 F.3d 187, 193 (4th Cir. 2019); see

also United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019).

      The Court has authority to reduce the Defendant’s revocation sentence

because he was convicted of an offense—possession with intent to distribute

at least five grams of crack cocaine—the penalties of which were reduced

by the Fair Sentencing Act. Whether the Defendant’s sentence should be

reduced, and the extent of any such reduction, are matters within the Court’s

discretion. See Section 404(b), First Step Act of 2018, 132 Stat. at 5222 (“[a]

court that imposed a sentence for a covered offense may . . . impose a

reduced sentence”).

      The Defendant argues that the relevant § 3553(a) factors support a

revocation sentence of six months. [Doc. 110 at 8]. The Government, on

the other hand, argues that the sentencing considerations of 18 U.S.C. §

3553(a) support a reduction to only 18 months. [Doc. 111 at 5].


                                      5

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 5 of 8
      Had the Fair Sentencing Act been in effect at the time the Defendant

committed his offense, he would have been subject to a statutory maximum

term of 30 years in prison rather than a maximum of life. This would have

changed the classification of his felony offense from a Class A felony to a

Class B felony. See 21 U.S.C. § 841(b)(1)(C); 18 U.S.C. § 3559(a)(2). The

Sentencing Guidelines’ policy statement that applies to revocation sentences

recommends a sentence of between 18 and 24 months in prison for a

defendant with a CHC of III who has committed a Grade A violation of the

conditions of his supervised release and who was not on supervised release

as a result of a sentence for a Class A felony. See U.S.S.G. § 7B1.4(a).

Because retroactive application of the Fair Sentencing Act changes the

classification of the Defendant’s offense of conviction from a Class A felony

to a Class B felony, the policy statements suggest a sentence of between 18

and 24 months, instead of 30 to 37 months.

      Here, this Court imposed a sentence at the low end of the range

suggested by the policy statements. It is likely that had the policy statements

suggested a range of 18 to 24 months, instead of a range between 30 and

37 months, this Court would have sentenced the Defendant to a sentence of

18 months for the violation of the conditions of his supervised release.




                                      6

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 6 of 8
     Consideration of the relevant § 3553(a) factors supports a sentence of

18 months. The Defendant served a lengthy prison sentence and made the

choice to return to the same drug-trafficking crimes that led to that prison

sentence. In doing so, he violated this Court’s trust. Thus, the Court finds

that an 18-month revocation sentence is warranted to punish him for the

violation of that trust.      Additionally, the Defendant’s history and

characteristics, which include multiple convictions for drug-trafficking

offenses, weigh against a downward-variance sentence, as does the nature

and seriousness of the new-law violation he committed. Further, the need

to protect the public from the Defendant’s criminal behavior and the need to

deter the Defendant from violating the conditions of his supervised release

also weigh in favor of a sentence within the range suggested by the policy

statements.

     The Defendant contends that a reduced sentence of six months is

warranted because, if he had been convicted today of his underlying offense

of conviction, he would not serve the same sentence that he had. The Court

finds this argument to be without merit. The Defendant served a sentence

for his original crime that was comparable to those who committed that

offense at that time. Thus, the reduction of his sentence to a term within the

range suggested by the policy statements does not create an unwarranted


                                      7

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 7 of 8
sentence disparity. Additionally, the sentence imposed for the revocation of

the Defendant’s supervised release is to punish him for the violation of this

Court’s trust, not for his original offense conduct.

      IT IS, THEREFORE, ORDERED that the Defendant’s pro se “Motion

for Imposition of a New Sentence under the First Step Act” [Doc. 105], as

supplemented by the Federal Defender [Doc. 110] is GRANTED, and the

Defendant’s revocation sentence is hereby REDUCED to a term of 18

months’ imprisonment, to run consecutively to the term of imprisonment

imposed in Criminal Case No. 1:17-cr-59.

      IT IS SO ORDERED.

                              Signed: May 21, 2020




                                          8

     Case 1:04-cr-00064-MR-WCM Document 112 Filed 05/21/20 Page 8 of 8
